*282iCoNCUBBING, AND DISSENTING OPINION BY
JUDGE Doyle :
I can concur only .partially with the result reached by .the majority in that I can agree only that the denial of benefits iby the arbitrators ¡should be reversed as to presently retired employees and all police officers .presently in the retirement system. I must dissent however from the implicit holding reached by the majority that such benefits must be awarded to any employee who would enter the retirement system after the date of the .arbitrators ’ award.
Two' major issues present themselves for our review. The first deals with the proper scope of review of an arbitration award and the second deals with the substantive question of whether the award made by the arbitrators denying post-retirement medical benefits for the year 1984 was legal. It is important to bear in mind, that the award entered by the arbitrators was a split one, that is, benefits were granted for 1983 but denied for 1984. It is also essential to keep in mind that the only appeal from the arbitrators ’ award, by the police, was from the denial of the post-retirement medical benefits for 1984 .and thus the issue before the trial court was.whether that denial of benefits was illegal. The issue was not whether the award of benefits for 1983 was illegal.- .
¡Scope óp Review
The majority opinion, in ,my view, contains an incorrect analysis and .conclusion of the scope of review issue.' The majority concludes’ that Section 7302 of •the.- Uniform Arbitration-Act (UAA), 42 Pa. C. S. §7032, which was’ admittedly enacted after Act 1111 and permits courts to. review arbitration awards and *283modify and correct .such, awards when ¡they are “con-’ trary to law”, has ¡expanded the court’s ¡scope of review of arbitration cases and has overthrown the limitations of Act 111 as determined ¡by our Supreme Court in Washington Arbitration Case, 436 Pa. 168, 259 A.2d 437 (1969). Slip Op. at p. 5. I mo.st emphatically disagree. The scope of ¡review of Washington Arbitration Case, has been recently reaffirmed by our Supreme Court in Township of Moon v. Police Officers of the Township of Moon, Pa. , 498 A.2d 1305 (1985), a decision that dealt with the UAA in a substantial manner. Moreover, by reference to Section 7302(b) of the UAA, 42 Pa. C. S. §7302(b),'we are instructed that the sub chapter applies only “where the arbitration ... is consistent with .any ¡statute regulating labor ¡and management relations.” The scope of review of a court over an arbitration award under Act 111, i.e., under a standard ¡of narrow certiorari, is inconsistent with and vastly different from a review standard which would' allow ¡the ¡court to ■ “modify or correct the .award where the award is. contrary to law and is such that had it ¡been a verdict of a jury, the court would have entered a different, judgment or a judgment notwithstanding the verdict.” 42 Pa. C. S. §7302(d)(2). Nor is that the only area where the UAA and Act 111 would be inconsistent. Compare, e.g., the procedure for the appointment of a third arbitrator on the occasion of an impasse, Section 4 of Act 111, 43 P.S. §217.4 (appointment by reference to the American Arbitration Association) and .Section 7305 of the UAA, 42 Pa. C. S. §7305, (by the Court); also compare the time constraints imposed on the arbitrators within which to make their determination, Section 4(b) of Act 111 (within thirty days, after the appointment of the third arbitrator) and Section 7310 of the UAA, 42 Pa. C. S. §7310, (within the time fixed by the agreement or if not .so fixed, then as ordered *284by the- court ¡on the ¡application of a parity). It is also worth noting that the . official source Note accompanying Section -7302 of the UAA indicates an intent to preserve .“without change the scope of review which presently exists Oyer awards, of arbitrators such as those appointed under [Act 111].” The majority statement that the limitations upon court review imposed by Act 111 have been overthrown by the UAA, is patently, irreconcilable with the source Note which, as above referenced, indicates- an intention .to preserve without change, the scope of review under Act 111.
Furthermore, while I do not ¡disagree ¡with much of the ¡majority’s' analysis of Pennsylvania Turnpike Commission v. Sanders & Thomas, Inc., 461 Pa. 420, 336 A.2d 609 (1975), referred to in 'the source Note, I disagree that by reference to that decision the commentators meant to preserve the ¡scope of review in labor-management relations as has been suggested by the majority. Rather, as ¡specifically pointed out by the majority, ¡the ¡scope of judicial review was not the subject ¡of the' decision. But what was discussed in S'a/nders S Thomas was the following:
Of' ¡particular ■importance with respect to contracts entered -into by ‘public bodies’ is Section 16 [of the 1927 Act], which provides as follows'
‘The provisions ¡of., this Act shall apply to any written contract to which the Commonwealth of Pennsylvania, or any agency or sub{division ¡thereof, or any. municipal corporation or political division of the Commonwealth ¡shall be a party.’ (5 P.S. ;§176).
(Footnote omitted.) (Emphasis added.)
Sanders & Thomas, Id. at 427, 336 A.2d at 613. Simply stated, the Act of 1927 did not deal with arbitration in the-area-of public-¡employee -labor-management dis*285putos.' Furthermore, 'the commentators in the source Note make reference to Sanders & Thomas only with relationship to -subsection (>e) of ¡Section 7302, a Section dealing only with .government contracts. Finally,Section 501 (b) ¡of the Act .of October 5,1980, P.L. -695,, pioin-tedly instructs that the provisions of ¡Subsection (d)(2)-of ¡Section 7302, relating to the -¡special application of the -error of law-scope of review, only applies where the parties in their agreement expressly provide.2
A review of some décisions of’ this 'Court decided subsequent to the Supreme Court’s’ -decision in Washington Arbitration Case, has led me to conclude that wé have confused the standard laid down by the Sup'reme- Court by failing to use the’ precise language, “questions of excess in exercise of.powers,and instead utilizing the term “questions of law.”3.-' This ¡substitution of language is indeed unfortunate and should be discredited. In any event, we are, of course, in *286fact, bound by the pronouncements of Washington Arbitration Case and its progeny.
It is also interesting to note that the trial court, when it first decided this case, in its opinion dated January 27, 1984, held that Washington Arbitration Case, was the proper scope of review and indicated that the police officers were seeking to expand the strictures of Washington Arbitration Case. The trial court refused to permit such a result.
The trial court then, in its opinion of June 15,1984, entered subsequent to reconsideration, reversed itself, changed its view on the applicable scope of review and cited the same Washington Arbitration Case as a further expansion of the scope of review announced in Pennsylvania Turnpike Commission v. Smith, 350 Pa. 355, 39 A.2d 139 (1944).4
Finally, I do not believe Washington Arbitration Case has expanded our scope of review, but rather, the clear import of that case is that review is on a more restrictive narrow certiorari scope of review.
Compare the trial court’s statement that “the increasing trend is towards judicial review of arbitration, awards” with the Supreme Court’s statement in Township of Moon:
As we noted in Chirico v. Board of Supervisors for Newton Township, 504 Pa. 71, 470 A.2d 470 (1983) (Chirico):
Act. Ill does not set forth the specific mechanism by which grievance, as compared with interest, disputes are to be arbitrated. We acknowledge it is clearly inadequate to recognize a right Uo' a settlement of grievances or *287disputes,’ -while failing to provide any method for the implementation of those rights. This obvious vacuum must not be countenanced. Vet resort to the courts to meet this need would contravene the strong affirmance of the use of non-adversarial methods for the resolution of disputes between governmental employers and police and firemen embodied in section two of the Act.
First, Act 111 specifically avoids the use of the courts for dispute resolution. This policy is so strong that section seven of the Act, 43 P.S. 217.7, provides for binding arbitration and contains ■ the unique provision that ‘ [n] o appeal therefrom shall be allowed to any court. ’ Thus the only method for settling grievance disputes allowable within the framework of Act 111 is arbitration. This objective would be completely frustrated if we were to superimpose by judicial fiat, a layer of court intervention.
Id. at 78-79, 470 A.2d at 744-45 (footnote omitted).
The Legality oe the Award
The trial court, after defining its scope of review, then went on to consider whether the award was legal in light of the strictures of Section 302(b) of the Home Eule Charter and Optional Plans Law, Act of April 13, 1972, P.L. 184, as amended, 53 P.S. §1-302 (b) (HECOPL). Section 302(b) provides in pertinent part:
(b) No municipality shall . . . (ii) exercise powers contrary to, or in limitation or. enlargement of powers granted by acts of the General Assembly which are applicable in every part of the Commonwealth, (iii) be given the power to diminish the rights or privileges of any former *288-municipal employe entitled to benefits or any present municipal employe in his pension or retirement systém. .. .
The major portion of the trial court’s opinion deals with the award of benefits for 1983,' an issue as I noted earlier that was not appealed.5 But because the trial court, and the majority opinion however have chosen to consider this issue, the solution of this problem now inextricably binds together both the 1983 award and the 1984- denial of benefits. Under subsection (ii) of the HBCOPL the trial court is correct in its determination that there has been no single act of the legislature of statewide application that precludes an award of medical' benefits to retired employees and to employees not yet retired but who are' already within the system. No one statute prohibits such an award and a review of the individual statutes pertaining to the various political subdivisions discloses that, indeed, under Section 4303.1 of the Third Class City Code, Act of June -23, 1931, P.L. 932, as amended, 53 P.S. §39303.1, added by Section 1 of the Act of May 13, 1957, P.L. 134, as amended, an award of such benefits to persons already retired is specifically authorized. While this analysis demonstrates that the award of benefits was not precluded by subsection (ii) it does not reach the specific issue of whether the denial of . benefits for 1984 was illegal.
... It is here that a determination of the trial court’s proper scope of review is crucial. For if the proper scope of review of an arbitrator’s decision is under narrow certiorari, (a question-of the.excess in the ex-*289ereise of powers), Washington Arbitration Casey under the trial court’s analysis the court would have been obligated to affirm the award of the arbitrators, including the denial oí benefits for 1984. ■ However, if the scope of review is the expanded error of law review, the court might well conclude as it did that the arbitrators committed an error of law in denying benefits in 1984 because the arbitrators reasoned that such denial was mandated because the award was illegal (the award in 1988, not having been appealed, would be left intact).
This result is not now reached because of an error in the trial court’s analysis. In analyzing the legality of the denial of benefits for 1984 the court indicated that under subsection (iii) two categories of persons receive benefits, i.e., a) those retiring before the contract was arbitrated, and b) those retiring thereafter. The trial court then concluded that the Township lacked authority to diminish the award to either group and hence that “the arbitrators committed an error of law in denying the police this benefit. ” (Emphasis added.)
I would agree that subsection (iii) divides municipal employees into two classifications, but disagree with the class designation of the trial court. The two classes created under subsection (iii) are a) those in the system whether in active or in retired status ‘ait the time the contract was entered into, and b) those not yet in the system. As to those already in the system (whether retired or on active status) their rights palpably, cannot be diminished without violating subsection (iii). The diminishment would be in excess of the arbitrators’ authority. Washington Arbitration Case. Subsection (iii) precludes a municipality from diminishing “the rights, or. privileges of.any, former municipal employe entitled to benefits or any *290present' municipal employe in ; . . [the] retirement system.” But as to those not yet in the system, certainly a new benefits package less favorable to employees can be initiated with respect to them.6
. Therefore, to conclude, regarding the question of whether the HRCOPL precludes the arbitration award ■of benefits for 1983, as I explained earlier I agree that there is no statewide preemption that would preclude such an award of benefits in this ease. But, I disagree with the majority’s suggestion that such a preclusion can in fact only exist if there is a single statute regulating • the entire Commonwealth. In my view, if a combination of statutes taken together im,pose a blanket wide prohibition of a certain activity, ;that activity would be precluded under Section 302 (b) (ii) of the HRCOPL. In other words, if there .were no one statute which precluded award of medical benefits to retirees but via a series of statutes such as those appearing in Section 1202(37) of The Borough Code,7 Section 1502 of The First Class .Township Code,8 Section 702 of the Second Class Township Code,9 Section 2403 (53) of the Third Class City Code,10 the effect was total preclusion, I would hold that the award of such benefits would be illegal. Thus, unlike the majority I do not read subsection (ii) as requiring a single statute for statewide preclusion to occur.
*291As to the question of whether the denial of benefits for 1984 was proper, it appears that the majority never directly considers this issue. Instead, it rejects the analysis proffered by the trial court on this issue, but then affirms the trial court’s result without offering any rationale for doing so.
In summary, I believe however, as did the trial court, that the 1984 denial of benefits constituted a “diminishment” of benefits to employees currently in the system, specifically those who are retired and those who are in active status, under Section 302(b) (iii) of the HBCOPL. But I do not reach this result; as did the trial court, on the basis of finding it to be an error of law. Bather, I believe it to be an “excess in the exercise of powers” as that term is used in Washington Arbitration Case and accordingly, I would affirm the order of the trial court that “post-retirement insurance benefits are legal and irrevocable, once given,” but I would reverse the trial .-court in its implicit ruling that the arbitrators award should be set aside as it would apply to any new members of the police force. Accordingly, a remand for the entry of a proper order would be required.

 Act of June 24,1968, P,L. 237, 43 P.S. §217.1-§217.10.


 Section 501(b) of Act 1980, Oct. 5, P.L. 693, ¡N!o. 142,. pío-vides as follows: • , • . - • -
-The provisions of 42 Fa. O. ¡S. §7302(d) (2) (relating to special ¡application) shall be applicable to any nonjudicial arbitration pursuant to: ■’
(1) An -agreement ¡made prior to the effective date of this act which'-expressly provides that it shall be interpreted pursuant too the l'aw ¡of -this Oommonwealth and which expressly provides for statutory arbitration.
(2) An agreement heretofore or hereafter made which expressly provides for -arbitration pursuaát too -the former provisions of the Act of April 25, 1927 (P.L. 381/ No. 248),' relating to statutory arbitration. - ' ' r,


 See City of Erie, Pennsylvania Appeal, 74 Pa. Commonwealth Ct. 245, 459 A.2d 1320 (1983) ; Chirico v. Board of Supervisors of Newtown Township, 63 Pa. Commonwealth Ct. 591, 439 A.2d 1281 aff'd in part and rev’d in part, 594 Pa. 71, 470 A.2d 470 (1983) ; Borough of Ambridge Appeal, 53 Pa. Commonwealth Ct. 251, 417 A.2d 291 (1980).


 Both Smith and Sanders & Thomas involved disputes over construction contracts and resolutions by arbitrations under the Act of April 25, 1927, P.L. 381, as amended, formerly 5 P.S. §§161-179, repealed by Section 501(c) of the Act of October 5, 1980,- P.L. 693.


 The trial court presented the issue as follows: “The ultimate issue 'before this 'Gou-rt is whether the Township’s providing post-retirement insurance benefits is legal.” ■ To the contrary, I believe the ultimate issue for consideration should have been whether the denial of the post-retirement insurance benefits for 1984 was legal.


 Based on my interpretation of subsection (iii) I reject the Township’s argument .that under Section 303(c) of the HítCOPD a ■home rule community may withdraw benefits conferred to those already within the system.


 Act of February 1, 1966, PJL. (1965) 1656, as amended, 53 P.S. §46202(37).


 Act of June 24, 1931, P.D. 1206, as amended, 53 P.S. §56523.


 Act of May 1, 1933, P.D. 103, as amended, 53 P.S. §65713. 'Section 703 was repealed in part by Section 802 of the Act Of November 26, 1978, PD. 1399, formerly 53 P.S. §5311.802.


 53 PjS. '§37403(53).